DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3-7, 9, 11-13, 16, 17, 19, 22, 23, 27 and 30-33 are pending in this application.

Election/Restrictions

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are 
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
I, claim(s) 1, 3-7, 9, 11-13, 16, 17, 19, 22, 23 and 27, drawn to a microfluidic chip and environmental control system comprising: a chip body having first and second major surfaces; a cavity disposed in the chip body, the cavity comprises a first cavity access opening disposed on the first major surface for accessing the cavity, a permeable support having first and second support surfaces, the permeable support is disposed in the cavity and separates the cavity into first and second fluidic compartments, the first support surface forms a part of the first fluidic compartment and the second support surface forms a part of the second fluidic compartment, wherein the first support surface is adapted to support a first sample for testing provided through the first cavity access opening, the first fluidic compartment is disposed proximate to the first major surface of the chip body, and the second fluidic compartment is disposed proximate to the second major surface of the chip body; a first set of fluidic channels in fluidic communication with the first fluidic compartment, the first set of fluidic channels having at least one first inlet channel and at least one first outlet channel, the first set of fluidic channels is adapted to flow a first medium into the first fluidic compartment via the first inlet channel and out the first fluidic compartment via the first outlet channel; and a second set of fluidic channels in fluidic communication with the second fluidic compartment, the second set of fluidic channels having at least one second inlet channel and at least one second outlet channel, the second set of fluidic channels is adapted to flow a second medium into the second fluidic compartment via the second inlet channel and out the second fluidic compartment via the second outlet channel.

II, claim(s) 30-33, drawn to a method for culturing and in vitro testing an organotypic skin culture comprising:
a microfluidic chip comprising
a chip body having a cavity disposed in the chip body, a permeable support separating the cavity into first and second fluidic compartments, wherein the chip body comprises a first cavity access opening for accessing the first fluidic compartment, a first set of fluidic channels in fluidic communication with the first fluidic compartment, the first set of fluidic channels having at least one first inlet channel and at least one first outlet channel, the first set of fluidic channels is adapted to flow a first fluid into the first fluidic compartment via the first inlet channel and out the first fluidic compartment via the first outlet channel, and a second set of fluidic channels in fluidic communication with the second fluidic compartment, the second set of fluidic channels having at least one second inlet channel and at least one second outlet channel, the second set of fluidic channels is adapted to flow a second fluid into the second fluidic compartment via the second inlet channel and out the second fluidic compartment via the second outlet channel; and
forming organotypic skin culture in the cavity of the microfluidic chip comprising performing casting of gel/matrix containing dermal cells in the first fluidic compartment,
sealing the first cavity access opening with a lid, perfusing the first and second fluidic compartments with a first culture media through the first and second sets of fluidic channels, injecting and seeding epidermal cells in the first fluidic compartment, and perfusing the first and second fluidic compartments with a second culture media.


Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of Group I, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Eddington et al. (US 2013/0295551 A1), cited in the IDS.

Eddington et al. teaches a microfluidic chip comprising a chip body having first and second major surfaces (Fig. 1A-1C, 6A-6B and Paragraphs [0064]-[0070], [0108]-[0113]):
a cavity (Fig. 1A #16) disposed in the chip body, the cavity comprises
a first cavity access opening disposed on the first major surface for accessing the cavity (the opening covered by lid 167 in fig. 6A),
a permeable support having first and second support surfaces (Fig. 6A, # 132),
wherein the permeable support is disposed in the cavity and separates the cavity into first and second fluidic compartments, the first support surface forms a part of the first fluidic compartment and the second support surface forms a part of the second fluidic compartment,
the first support surface is adapted to support a first sample (biological material, e.g. cells, see paragraph [0111]) for testing provided through the first cavity access opening,


the second fluidic compartment is disposed proximate to the second major surface of the chip body;
a first set of fluidic channels in fluidic communication with the first fluidic compartment, the first set of fluidic channels having at least one first inlet channel and at least one first outlet channel, the first set of fluidic channels is adapted to flow a first medium into the first fluidic compartment via the first inlet channel and out the first fluidic compartment via the first outlet channel (second supply port, Fig. 6A, #172, see fig. 6A);
and a second set of fluidic channels in fluidic communication with the second fluidic compartment, the second set of fluidic channels having at least one second inlet channel and at least one second outlet channel, the second set of fluidic channels is adapted to flow a second medium into the second fluidic compartment via the second inlet channel and out the second fluidic compartment via the second outlet channel (gas supply port, Fig. 6A, #s166 and 170).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims.  Failure to do so may result in no rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 











/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        01/03/2022